Citation Nr: 1031897	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected residuals of a left ankle injury with 
degenerative arthritis of the left tibiotalor joint and 
osteochondritis desicans 10 mm x 5 mm deep of the left medial 
talor dome (hereinafter left ankle disability), prior to February 
24, 2009, and greater than 20 percent from August 1, 2009.

2.  Entitlement to a disability rating greater than 10 percent 
for service-connected residuals of a right ankle and foot 
fracture with degenerative arthritis of the medial and malleolar 
area.

3.  Entitlement to service connection for a left foot disorder, 
to include as secondary to the service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
1984 and from November 1990 to April 1991, with subsequent 
episodic periods of active duty for training with the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In May 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the RO.  A transcript of that hearing testimony is on file.

In April 2010, the Veteran raised the issue of service 
connection for peripheral artery disease.  The issue not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

During his May 2010 hearing, the Veteran indicated that in March 
2010, he underwent ankle fusion surgery.  He indicated that he 
had attended three follow-up appointments and had been scheduled 
for a fourth with a VA medical care facility in June 2010.  
Treatment at the Jacksonville, Lake City, and Gainesville VA 
Medical Centers was also indicated.  A review of his claims file 
reveals that records from all follow-up appointments have not 
been associated with his claims file.  As these records may 
contain evidence pertinent to the Veteran's claims, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Similarly, as the 
most recent VA clinical records of in the claims file are dated 
in April 2010, the RO/AMC should obtain all VA clinical records 
dated since April 2010 and associate them with the claims file.   

Additionally, during the hearing, the Veteran indicated that the 
symptoms associated with his right ankle disability were more 
severe than reflected by the findings in the most recent June 
2009 VA examination.  As this matter is being remanded for the 
reasons set forth above, and as it has already been over one year 
since the most recent VA examination, an updated VA examination 
is needed to fully and fairly evaluate the Veteran's claim for an 
increased disability rating.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).

Finally, the Veteran asserts that he has a current left foot 
disorder that is manifested as a result of his service-connected 
left ankle disability.  Service connection may be established on 
a secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A VA examination report dated in May 2007 
concluded that the Veteran had a left hallux valgus which was not 
a service connected condition, and that there was no other left 
foot condition which could be caused by the left ankle 
disability.  During his May 2010 hearing, the Veteran described 
that he had been having left foot symptoms, including pain 
running down the top front of his foot and pain on the bottom of 
his foot.  He added that he had not walked on the foot for over 
two years.  In light of the Veteran's testimony as to the 
manifestation of a current left foot disorder, the Board finds 
that an additional, contemporaneous, opinion as to the etiology 
of his asserted left foot disorder should be obtained.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate 
with the claims file records from the 
Gainesville VA Medical Center dated from 
March 2010 to the present, for treatment of 
the Veteran's right and left lower 
extremities.  These records should include 
hospital treatment records from the March 
2010 left ankle surgery.  Efforts should also 
include a search for updated records from the 
Jacksonville and Lake City VA Medical Centers 
that have not already been associated with 
the Veteran's claims file.  All efforts to 
obtain VA records should be fully documented, 
and the VA facilities must provide a negative 
response if records are not available.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA orthopedic examination to 
determine the current nature and severity of 
his service-connected right ankle and foot 
disability, and left ankle disability.  The 
examination should also provide an opinion as 
to the nature and etiology of any left foot 
disability found on examination.  The claims 
file must be reviewed by the examiner, and 
the examination report must reflect that the 
claims file was reviewed.

The VA examiner is requested to identify all 
orthopedic pathology related to the Veteran's 
service-connected right ankle/foot and left 
ankle disabilities.  All necessary tests, to 
include X-rays and range of motion studies of 
the ankle in degrees should be conducted.  It 
should be indicated whether any ankylosis 
(favorable or unfavorable) is present.  It 
should be indicated whether and right or left 
ankle disability is manifested by abduction, 
adduction, inversion, or eversion deformity. 
It should be determined whether the 
disabilities are accompanied by recurrent 
subluxation or lateral instability, and 
whether any such subluxation or lateral 
instability is slight, moderate, or severe.

The examiner should identify whether the 
Veteran has additional functional loss from 
his right ankle/foot disability and left 
ankle disability, due to pain, weakened 
movement, excess fatigability, or 
incoordination resulting from the respective 
service-connected disability.

The examiner should also determine whether 
the right ankle/foot disability or left ankle 
disability impacts his activities of daily 
living, including his ability to obtain and 
maintain employment.

The examiner is requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has a current left foot disability 
that was incurred or aggravated beyond its 
normal progression during any period of 
active service, active duty training, or 
inactive duty training.

The examiner should also opine whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
has a current left foot disability that was 
either (a) caused by or (b) is aggravated by 
a service-connected disability (either the 
right ankle/foot disability or the left ankle 
disability).  In doing so, the examiner 
should acknowledge the Veteran's competent 
report as to his current symptoms and of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



